120 Ga. App. 294 (1969)
170 S.E.2d 302
HAWES, Commissioner
v.
BIGBIE.
44723.
Court of Appeals of Georgia.
Argued September 3, 1969.
Decided September 9, 1969.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, William L. Harper, James B. Talley, Assistant Attorneys General, for appellant.
BELL, Chief Judge.
Compliance with Code Ann. § 3-116 is an absolute condition precedent before a valid judgment may be entered against the State of Georgia or any of its officials acting in their official capacity. Otherwise, the judgment is void. The record in this case does not affirmatively show that the requirements of the Code section were met. The judgment is therefore void on its face. Avoid judgment may be attacked in any court and by any person. Code Ann. § 81A-160 (a). Edwards v. Lampkin, 112 Ga. App 128 (144 SE2d 119), affirmed 221 Ga. 486 (145 SE2d 518).
Judgment reversed. Eberhardt and Deen, JJ., concur.